DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 12/06/2019. The preliminary amendment filed on 04/27/2020 having been entered, claims 1-12 are currently pending and under examination herein.

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 12/06/2019, 06/04/2020 and 03/31/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  Initialed copies of the IDS are included with the mailing of this Office action.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “comprising at least one additive independently selected from optional constituents (C) to (O) …” is ambiguous in that “optional” indicates “(C) to (O)” are all non-essential ingredients of the claimed formulation, which conflicts with the antecedent language calling for “at least one additive” to be independently selected from the very same constituents.  The ambiguity may be resolved by deleting “optional” in line 2 of the claim.  Further, the phrase “(e.g., carbon black)” in line 4 renders the claim indefinite because it is unclear whether the named additive following “e.g.” (i.e., “for example” abbreviation) is intended to be part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
	With respect to claim 1, it is noted that constituent (A) is defined in part by the limitation “(EBC) polyolefin compound having a crystallinity of from 0 to about 50 weight percent … and/or having a density of 0.930 gram per cubic centimeter (g/cm3) or less …”.  The Office is construing this limitation in the broadest sense as reading on a constituent (A) wherein the EBC polyolefin compound has one or both of the claimed properties of crystallinity and density as defined in the claim.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hakuta et al (US 2006/0142437 A1; hereinafter, ‘Hakuta’).
Regarding Claims 1 and 4, Hakuta is directed to a pellet comprising (A) 100 parts by weight of an ethylene/α-olefin/non-conjugated polyene copolymer containing a constitutional unit derived from non-conjugated polyene represented by defined Formula [I] or [II], (B) 1 to 150 parts by weight of a plasticizer relative to 100 parts by weight of (A) above, and (C) 0 to 30 parts by weight of a thermoplastic 6H5-Si(OSi(CH3)2H)3 and 0.1 parts by weight of 1-ethynyl-1-cyclohexanol (as reaction inhibitor).  Said copolymer (A-2) is an ethylene/propylene/5-vinyl-2-norbornene random copolymer rubber prepared as per Preparative Example A-2 of Hakuta (paras [0249]-[0251]).   
	The teachings of Hakuta differ from the claimed subject matter in that Hakuta fails to disclose, in a single embodiment, an EBC formulation comprising both constituents (A) and (B) as defined in present claim 1. However, claimed constituent (B) is defined as an alkenyl-functional monocyclic organosiloxane 1 is (C2-C4)alkenyl and each R2 is (C1-C4)alkyl).  Hakuta mentions (para [0195]) tetramethyl tetravinyl cyclotetrasiloxane in a finite list of compounds suitable for use as a reaction inhibitor (G) in preparing the disclosed pellet, along with 1-ethynyl-1-cyclohexanol, the particular reaction inhibitor used in the aforementioned Example 2-2.  All of the listed compounds are considered equivalents for the purposes of Hakuta.  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hakuta by substituting 1-ethynyl-1-cyclohexanol in Example 2-2 by a comparable amount of tetramethyl tetravinyl cyclotetrasiloxane [for claim 4], as the two compounds are considered to be equivalents known for the same purpose.  
	Regarding Claim 2, Hakuta renders obvious an EBC formulation as discussed supra.  Hakuta in Example 2-2 further discloses wherein the EBC polyolefin is characterized by any one of limitations (i) to (xv), in particular limitation (xiv): the (A) EBC polyolefin compound is an ethylene-propylene-diene monomer (EPDM) copolymer.  
	Regarding Claim 6, Hakuta renders obvious an EBC formulation as discussed supra.  Hakuta in Example 2-2 further discloses the claimed feature of the formulation also comprising at least one additive independently selected from optional constituents (C) to (O), specifically constituent (I): an (unsaturated carbon-carbon double bond)-free hydrolyzable silane, namely, C6H5-Si(OSi(CH3)2H)3 (para [0345]).  
	Regarding Claim 7, Hakuta renders obvious an EBC formulation as discussed supra.  Further, the proposed modification of Hakuta would result in a method comprising the claimed step of mixing together a divided solid form (i.e., pellets) or melt form of the (A) EBC polyolefin compound; and (B) alkenyl-functional monocyclic organosiloxane of formula (I); and any optional constituents (C) to (O), so as to give a mixture consisting essentially of constituents (A), (B) and any optional constituents (C) to (O), so as to make the EBC formulation; with the proviso that the method is free of each of a 
	Regarding Claims 8 and 9, Hakuta renders obvious the EBC formulation of claim 1 as discussed supra.  Further, as noted, Hakuta mentions the possibility of obtaining a crosslinked rubber molded product by irradiating a non-vulcanized rubber molded product of a rubber composition not containing an optional catalyst (F) (para [0188]).  Since the objective of Hakuta is the same as applicants’, namely, to provide a cured (i.e., crosslinked) polyolefin product, it would have been obvious to one of ordinary skill in the art to ascertain via routine experimentation the “effective dose” of electron-beam irradiation needed to provide such cured product.     
	Regarding Claim 10, Hakuta renders obvious the electron-beam-cured product of claim 9 as discussed supra.  Hakuta further teaches that when the pellet is used for a crosslinked rubber, preferred applications include, inter alia, a coated wire and electric insulating parts (para [0235]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to create a manufactured article as claimed, such as a wire coated with the electron-beam crosslinked rubber of Hakuta as modified supra; wherein the wire is “in operative contact” with the crosslinked rubber. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hakuta as applied to claim 9 above, and further in view of Ishikawa et al (US 5358786; hereinafter, ‘Ishikawa’).
	Regarding Claim 11, Hakuta renders obvious the electron-beam-cured product of claim 9 as discussed supra.  Hakuta does not directly teach that the coated wire comprises a conductive core as claimed.  Nevertheless, the prior art recognizes the utility of polyolefin compounds such as ethylene/α-olefin/non-conjugated polyene copolymers as insulating layer surrounding the outer periphery of a wire conductor as confirmed by Ishikawa (col. 2, lines 8-17; col. 3, lines 47-50; Fig. 1: inner layer 2).  The ethylene/α-olefin/non-conjugated polyene copolymers of Ishikawa are similar in monomer composition cf. Hakuta, paragraphs [0030] – [0039].  Therefore, an ordinarily skilled practitioner would have reasonably expected a crosslinked rubber obtained from the pellet of Hakuta to possess similar utility as inner insulating layer of a coated conductor.  Accordingly, it would have been obvious to one of ordinary skill in the art to create a coated conductor as claimed, comprising a polymeric layer at least partially surrounding a conductive core, wherein at least a portion of the polymeric layer comprises the electron-beam crosslinked rubber of Hakuta as modified supra.  
	Regarding Claim 12, Hakuta in view of Ishikawa renders obvious the coated conductor of claim 11 as discussed supra.  Hakuta does not directly teach a method of conducting electricity as claimed.  However, the claimed method is merely an obvious application of the coated conductor derived from the combined teachings of Hakuta and Ishikawa, inasmuch as Ishikawa specifically teaches applying a voltage across the conductive core of a coated conductor so as to generate a flow of electricity through the conductive core (col. 13, lines 28-34 and Fig. 7).  

Conclusion
Claims 3 and 5 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 3 and 5, the closest prior art to Hakuta does not teach or adequately suggest the claimed EBC formulation, wherein subscript n (in formula (I) for constituent (B)) is 3, or 5 or 6.  Furthermore, the Office has not to date located or identified any reference that can be used singularly or in combination with another reference including Hakuta to render the invention defined by said claims anticipated or obvious to one of ordinary skill in the art.
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-09-22